— Judgment unanimously affirmed. Memorandum: Defendant contends on his appeal from, inter alia, a conviction for driving while intoxicated as a felony, that the results of his breathalyzer test were improperly admitted into evidence against him. We disagree. The record shows that the test was properly administered by a qualified operator, that the chemicals used in the test were correctly prepared and of the proper kind, that the breathalyzer machine had been found to be properly calibrated on its most recent analysis, 11 months prior to defendant’s arrest, and that simulated solution tests, which yielded correct results, were conducted on the day of defendant’s arrest and immediately after his test. On these facts, the jury could reasonably conclude that the breathalyzer machine used to test defendant was in proper working order; the test results were properly admitted (see, People v Freeland, 68 NY2d 699, 700). (Appeal from judgment of Ontario County Court, Henry, Jr., J. — felony driving while intoxicated; menacing.) Present— Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.